4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.  On pp. 10-12, Applicant argues that Park ‘724 and Muherjee combined fails to describe all features set forth in amended independent claims 1, 9, 16 and 24.  Specifically, from last para. of p. 10 to para. 1 of p. 11, Applicant argues: “information for allocating a radio resource as described in Park ‘724 is different from the ‘transmission ‘ of amended independent claim 1” and “Par does not discuss DCI as ‘periodically scheduled resources’, nor is DCI part of a downlink shared channel”.  On p. 11 para. 3, Applicant argues regarding second reference: “LBT parameter of Mukherjee is not received ‘via at least a portion of set of periodically scheduled resource of the downlink shared channel. The Examiner respectfully disagrees on both point, BUT has remapped some limitations to different description of Park, THUS also RENDERING NEW GROUNDS OF REJECTION (see underscores for mapping changes below).
As a foreword, the amendments in the instant RCE are a combination of rewording plus a feature proposed after Final Office Action which is explained as “not deemed allowable” in the Advisory Action. Secondly, as previously mentioned, the secondary prior art Mukherjee (US 2017/0196020) may be equivalently substituted with another prior art such as Li (US 2018/0192442), also describing that a base station transmitting a configuration signaling to UE to use for uplink data when performing LBT (see fig. 1 & para. 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0352724) in view of Mukherjee (US 2017/0196020).
Regarding claims 1 and 16, Park describes a method/apparatus for wireless communication implemented by a user equipment (UE), comprising: 
[a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to:]
monitoring for a transmission over a set of periodically scheduled resources of a downlink shared channel in an unlicensed spectrum, and receiving the transmission  (title + fig. 10 S1000 & S1010 & para. 111, UE monitors & receives information (transmission) from gNB for allocating radio resource for performing wireless communication in the unlicensed system band of plurality of subbands, the information coming from PBCH (downlink broadcasted/shared channel) spanning 3 OFDM symbols & 240 carriers (scheduled resources) transmitted 64 times in 5 ms (periodic) (see para. 70-72), plus RMSI/SIB1 which is periodically transmitted over PDCH (downlink shared channel) according to scheduling information (scheduled resources)),
wherein the transmission indicates a listen-before-talk (LBT) configuration for the UE for accessing the unlicensed spectrum (fig. 10 & S1010 & para. 111 & 115, UE performs LBT of the at least one subband included in the radio resource (configuration) the the received/indicated in step S1000, for ultimately performing wireless communication in the unlicensed system indicated subbands of plurality of subbands).
transmitting a message based at least in part on the LBT configuration (this limitation can be interpreted as either (a) UE transmitting to gNB the availability information (message) at S1020 of each of the at least 1 subband included in the allocated radio resources (configuration) received at S1000 which is used for performing LBT at S1010 to obtain subband availability information (see para. 117), or (b) wireless communication (transmitting) of data (message) between UE & gNB (see abstract), based on the at least 1 subband included in the allocated radio resources (configuration) received at S1000 which is used for performing LBT at S1010 to obtain subband availability information, para. 111 & 114-115).
Park fails to further explicitly describe:
the channel access configuration being a listen-before-talk (LBT) configuration.
Mukherjee also describes a base station transmitting parameter (configuration) for UE to use in scheduling an uplink transmission (abstract), further describing:
the channel access configuration being a listen-before-talk (LBT) configuration (abstract + fig. 7b step #702 & para. 63, transmitting a LBT parameter (configuration) to be used by UE’s LBT process in scheduling an uplink transmission).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the channel access configuration of Park be a LBT configuration as in Mukherjee (instant spec para. 73: “ indicates a channel access configuration (e.g. an LBT configuration) for the UE).
The motivation for combining the teachings is that this mitigates undesirable amount of overhead and/or power consumption for the UEs which monitoring the control channels (Mukherjee para. 4).
Regarding claims 9 and 24, Park describes a method/apparatus for wireless communication implemented by a base station, comprising: 
[a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to:]
transmitting, to a user equipment (UE), a transmission over at least one of a set of periodically scheduled resources for the UE of a downlink shared channel in an unlicensed spectrum, wherein the transmission indicates a configuration for performing a listen-before-talk (LBT) procedure at the UE for accessing the unlicensed spectrum (title + fig. 10 S1000 & S1010 & para. 111, UE monitors & receives information (transmission) from gNB for allocating radio resource for performing wireless communication in the unlicensed system band of plurality of subbands, the information coming from PBCH (downlink broadcasted/shared channel) spanning 3 OFDM symbols & 240 carriers (scheduled resources) transmitted 64 times in 5 ms (periodic) (see para. 70-72), plus RMSI/SIB1 which is periodically transmitted over PDCH (downlink shared channel) according to scheduling information (scheduled resources)),
receiving a message based at least in part on the indicated channel access 
configuration (this limitation can be interpreted as either (a) UE transmitting to gNB the availability information (message) at S1020 of each of the at least 1 subband included in the allocated radio resources (configuration) received at S1000 which is used for performing LBT at S1010 to obtain subband availability information (see para. 117), or (b) wireless communication (transmitting) of data (message) between UE & gNB (see abstract), based on the at least 1 subband included in the allocated radio resources (configuration) received at S1000 which is used for performing LBT at S1010 to obtain subband availability information, para. 111 & 114-115).
Park fails to further explicitly describe:
the channel access configuration being a listen-before-talk (LBT) configuration.
Mukherjee also describes a base station transmitting parameter (configuration) for UE to use in scheduling an uplink transmission (abstract), further describing:
the channel access configuration being a listen-before-talk (LBT) configuration (abstract + fig. 7b step #702 & para. 63, transmitting a LBT parameter (configuration) to be used by UE’s LBT process in scheduling an uplink transmission).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the channel access configuration of Park be a LBT configuration as in Mukherjee (instant spec para. 73: “ indicates a channel access configuration (e.g. an LBT configuration) for the UE).
The motivation for combining the teachings is that this mitigates undesirable amount of overhead and/or power consumption for the UEs which monitoring the control channels (Mukherjee para. 4).
	Regarding claims 2, 10, 17 and 25, Park describes:
wherein the transmission comprises a control element that indicates the channel access configuration (para. 113, UE receive allocation information comprising transmission start symbol & duration in the time domain).

Claims 3-5, 8, 11-12, 15, 18-20, 23, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mukherjee as applied to claim 2 above, and further in view of Hedayat (US 2021/0344451).
Regarding claims 3, 11, 18 and 26, Park fails to further explicitly describe:
wherein the message comprises an acknowledgement message associated with the transmission.
	Hedayat also describes UE receiving control information for UL transmission in an unlicensed spectrum (abstract), further describing:
wherein the message comprises an acknowledgement message associated with the transmission (abstract, after receiving control (configuration) message from gNB, WTRU transmits acknowledgement of such transmission of control message).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Park to transmit an acknowledgement message in response to receiving the transmission as in Hedayat.
The motivation for combining the teachings is that this enables a means to provide the HARQ feedback of the transmission (Hedayat abstract).
	Regarding claims 4, 12, 19 and 27, Park and Hedayat combined describe: 
wherein the control element indicates at least one uplink channel for transmitting the acknowledgment message (Hedayat abstract, control information provides the indication of UL resources for acknowledgment).
Regarding claims 5 and 20, Park and Hedayat combined describe: 
the transmission further comprises data for the UE (Hedayat, gNB transmission to WTRU comprises data transmission).
Regarding claims 8 and 23, Park describes gNB transmitting control element to UE per claim 1 limitations, but fails to further explicitly describe:
wherein the control element comprises a medium access control (MAC) control element.
Hedayat also describes UE receiving control information for UL transmission in an unlicensed spectrum (abstract), further describing:
wherein the control element comprises a medium access control (MAC) control element (para. 58, eNB’s data sent to MAC receiver of receiving STA).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the eNB’s transmission to UE including the control element to comprise a MAC as in Hedayat.
The motivation for combining the teachings is that this enables a means to provide the HARQ feedback of the transmission (Hedayat abstract).
Regarding claims 15 and 30, Park fails to further describes:
the transmission further comprises data for the UE.
	Hedayat also describes UE receiving control information for UL transmission in an unlicensed spectrum (abstract), further describing:
wherein the transmission further comprises data for the UE (Hedayat, gNB transmission to WTRU comprises data transmission).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the eNB’s transmission to UE including the data as in Hedayat.
The motivation for combining the teachings is that this enables a means to provide the data + HARQ feedback in wireless network transmission (Hedayat abstract).

Claims 7, 14, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Mukherjee as applied to claim 2 above, and further in view of Park (US 2018/0124749) (‘749).
	Regarding claims 7, 14, 22, 29, Park fails to further explicitly describe:
wherein the control element indicates a channel occupancy time (COT) associated with the transmission, the method further comprising transmitting the message based at least in part on the indicated COT.
Park ‘749 also describes resource allocation & transmission by UE in unlicensed spectrum (abstract), further describing:
wherein the control element indicates a channel occupancy time (COT) associated with the transmission, the method further comprising transmitting the message based at least in part on the indicated COT (Park ‘749 para. 98, eNB notifies resource position & resource allocation information of UE in a COT 704 for UE to use).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the control element of Park to indicate COT for transmitting message using indicated COT as in park ‘749.
The motivation for combining the teachings is that this enables a new resource allocation scheme for communication using unlicensed band (Park ‘749 para. 10).

Allowable Subject Matter
Claims 6, 13, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469